  Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 1 of 15 PAGEID #: 1




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF CARPENTERS
PENSION PLAN
6100 Oak Tree Boulevard, Suite #190
Independence, OH 44131
TRUSTEES OF THE OHIO CARPENTERS’
HEALTH FUND                                    Case No.
700 Tower Drive, Suite #300
Troy, MI 48098
TRUSTEES OF THE
INDIANA/KENTUCKY/OHIO REGIONAL
COUNCIL OF CARPENTERS DEFINED
CONTRIBUTION PENSION PLAN
6100 Oak Tree Boulevard, Suite #190
Independence, OH 44131
TRUSTEES OF THE OHIO CARPENTERS
JOINT APPRENTICESHIP & TRAINING
TRUST FUND
361 Breaden Drive
Monroe, OH 45050
TRUSTEES OF THE CARPENTERS
INTERNATIONAL TRAINING FUND
204 North Garver Road
Monroe, OH 45050
TRUSTEES OF THE CONSTRUCTION
ADVANCEMENT PROGRAM OF
GREATER CINCINNATI
3 Kovach Drive
Cincinnati, OH 45215
INDIANA/KENTUCKY/OHIO
REGIONAL COUNCIL OF CARPENTERS
204 North Garver Road
Monroe, OH 45050

     Plaintiffs,
      Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 2 of 15 PAGEID #: 2




 v.

 KARNAK CONCRETE LLC
 319 W. 4th St.
 Cincinnati, OH, 45206

         Defendant.



                                         COMPLAINT

        1.     Plaintiffs are the trustees of multiemployer benefit plans and labor organizations

(collectively, “the Funds”). Defendant Leigh’s Services LLC is a limited liability company, and

is an employer that is obligated to make contributions to the Plaintiffs based upon a contractually

agreed rate so that Defendant’s employees may participate in and receive the employee benefits of

the Funds. Plaintiffs bring this action on behalf of the participants and beneficiaries of the

Plaintiffs’ Funds for the purpose of collecting contributions and other amounts due to the Funds.

                                JURISDICTION AND VENUE

        2.     This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. (2014). Jurisdiction is conferred upon this Court pursuant

to ERISA §§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for

failing to make required contributions to an employee benefit fund. Jurisdiction is also conferred

upon this Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement

involving an employer and labor organization.




                                                2
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 3 of 15 PAGEID #: 3




       3.      Venue is appropriate in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), because the breach occurred within the jurisdiction of the U.S. District Court, Southern

District of Ohio.

                                         THE PARTIES

       4.      Plaintiffs, Trustees of the Ohio Carpenters’ Health Fund (“Health Fund Trustees”),

are the fiduciaries of the Ohio Carpenters’ Health Fund (“Health Fund”), a multiemployer,

employee benefit plan and employee welfare benefit plan within the meaning of ERISA §

3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); and ERISA § 3(1)(A), 29

U.S.C. § 1002(1)(A). The Health Fund resides in Southern Ohio, and is administered at 700 Tower

Drive, Suite #300, Troy, Michigan 48098.

       5.      Plaintiffs, Trustees of the Southwest Ohio Regional Council of Carpenters Pension

Plan (“Pension Plan Trustees”), are the fiduciaries of the Southwest Ohio Regional Council of

Carpenters Pension Plan (“Pension Plan”), a multiemployer, employee benefit plan and employee

pension benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA

§ 3(3), 29 U.S.C. § 1002(3); and ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A). The Pension Plan

resides in Southern Ohio, and is administered at 6100 Oak Tree Boulevard, Suite #190,

Independence, Ohio 44131.

       6.      Plaintiffs, Trustees of the Indiana/Kentucky/Ohio Regional Council of Carpenters

Defined Contribution Pension Plan (“DC Plan Trustees”), are the fiduciaries of the

Indiana/Kentucky/Ohio Regional Council of Carpenters Defined Contribution Pension Plan (“DC

Plan”), a multi-employer, employee benefit plan and employee pension benefit plan within the

meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3);

ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A). The DC Plan is the successor by merger into the




                                                 3
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 4 of 15 PAGEID #: 4




Millwright Annuity Fund. The DC Plan resides in Southern Ohio, and is administered at 6100 Oak

Tree Boulevard, Suite #190, Independence, Ohio 44131.

       7.     Plaintiffs, Trustees of the Ohio Carpenters Joint Apprenticeship & Training Trust

Fund (“Apprenticeship Fund Trustees”), are the fiduciaries of the Ohio Carpenters Joint

Apprenticeship & Training Trust Fund (“Apprenticeship Fund”), a multiemployer, employee

benefit plan and employee welfare benefit plan within the meaning of ERISA § 3(37)(A), 29

U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3); ERISA § 3(1)(A), 29 U.S.C. §

1002(1)(A). The Apprenticeship Fund maintains its principal place of business at 361 Breaden

Drive, Monroe, Ohio 45050.

       8.     Plaintiffs, Trustees of the Carpenters National Training Fund (“National Training

Fund Trustees”), are the fiduciaries of the Carpenters National Training Fund (“National Training

Fund”), a multiemployer, employee benefit plan and employee welfare benefit plan within the

meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3);

ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A). The National Training Fund is administered at 204

North Garver Road, Monroe, Ohio 45050.

       9.     Plaintiff,   Construction   Advancement      Program     of   Greater    Cincinnati

(“Advancement Program”) is a multiemployer, employee benefit plan and employee welfare

benefit plan within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3),

29 U.S.C. § 1002(3); ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A). The Advancement Program

maintains its principal place of business at 3 Kovach Drive, Cincinnati, Ohio 45215.

       10.    Plaintiff, Indiana/Kentucky/Ohio Regional Council of Carpenters (“Union”) is a

labor organization as defined in Section 2(5) of the LMRA, 29 U.S.C. § 152(5), and an employee

organization as defined by ERISA § 3(4), 29 U.S.C. § 1002(4). The Union represents employees




                                               4
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 5 of 15 PAGEID #: 5




for the purpose of collective bargaining in an industry affecting commerce as defined in Section

2(7) of the LMRA, 29 U.S.C. § 152(7); and ERISA § 3(12), 29 U.S.C. § 1002(12). The Union

maintains its principal place of business at 204 North Garver Road, Monroe, Ohio 45050.

       11.     Defendant, Karnak Concrete LLC (“Karnak”), is an Ohio limited liability company.

Defendant’s principal place of business located in Cincinnati, Ohio. At all relevant times,

Defendant was an employer as defined by LMRA § 2(2), 29 U.S.C. § 152(2) and ERISA § 3(5),

29 U.S.C. § 1002(5). Defendant is engaged in interstate commerce and affecting commerce as

defined in ERISA § 3(11) and (12), 29 U.S.C. § 1002(11) and (12).

                                     RELEVANT FACTS

       12.     The Pension Plan was established by an Amended Agreement and Declaration of

Trust (“Pension Plan Trust Agreement”) for the purpose of providing pension benefits. (Exhibit

A, Pension Plan Trust Agreement, Article II, Sections 1, 8). The Pension Plan is an “employee

pension benefit plan” as defined by ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A) and is a “multi-

employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).

       13.     The Pension Plan is administered by the Pension Plan Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives as required by

LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Pension Plan Trustees act as the “plan sponsor” of

the Pension Plan as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       14.     The Health Fund was established by an Agreement and Declaration of Trust

(“Health Fund Trust Agreement”) for the purpose of providing health benefits to employees and

beneficiaries. (Exhibit B, Health Fund Trust Agreement, Article II, Sections 1, 8). The Health Fund

is an “employee welfare benefit plan” as defined by ERISA § 3(1)(A), 29 U.S.C § 1002(1)(A) and

is a “multi-employer plan” as defined by ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A).




                                                5
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 6 of 15 PAGEID #: 6




       15.     The Health Fund is administered by the Health Fund Trustees, a joint board of

trustees composed of an equal number of employee and employer representatives, as required by

LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5). The Health Fund Trustees act as the “plan sponsor” of

the Health Fund as defined by ERISA § 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii).

       16.     The Pension Plan Trustees and Health Fund Trustees are vested with the authority

to collect employer contributions due to Pension Plan and Heath Fund. (Exhibit A, Pension Plan

Trust Agreement, Article II, Section 4; Exhibit B, Health Fund Trust Agreement, Article II, Section

4). Pursuant to this authority, the Pension Plan Trustees and Health Fund Trustees adopted a joint

Collection and Delinquency Control Program (“Collection Policy”). (Exhibit C, Collection

Policy).

       17.     On or about August 10, 2018, Karnak, through its President, executed a

Memorandum of Agreement. (Exhibit D). Karnak’s assent to the Memorandum of Agreement

bound Karnak to the terms of the Southwest Ohio Carpenters’ Agreement dated June 1, 2017, and

any modifications or renewals thereof. (Exhibit D).

       18.     As a signatory contractor to the CBA, Karnak is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, DC Plan, Apprenticeship Fund, International Training Fund, and

the Advancement Program, in addition to other employee benefit funds. (collectively, the “Funds”)

(Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at ¶¶ 94, 97, 100, 104-

105, Article XX at ¶ 121).

       19.     Despite having an obligation to submit hours worked reports and remit

contributions to Plaintiffs, Karnak has failed or otherwise neglected to submit reports and remit

contributions for the period of November 2019 through present day.




                                                6
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 7 of 15 PAGEID #: 7




       20.      As a result of Karnak’s conduct, Karnak is liable to Plaintiffs for delinquent

contributions, liquidated damages, and accruing interest for the period of November 2019 forward

and reasonable attorney’s fees pursuant to ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2), and LMRA

§ 301, 29 U.S.C. § 185.

                                             COUNT I

                               Failure to Remit Contributions/Reports
                                    ERISA § 515, 29 U.S.C. § 1145

       21.      Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       22.      As a signatory contractor to the CBA, Karnak is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, DC Plan, Apprenticeship Fund, International Training Fund, and

the Advancement Program, in addition to other employee benefit funds. (Exhibit D; Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at ¶¶ 94, 97, 100, 104-105, Article

XX at ¶ 121).

       23.      The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). The Trust

Agreements require that employers remit contributions in accordance with the terms of the

applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II, Section 2; Exhibit B,

Health Fund Trust Agreement, Article II, Section 2).

       24.      Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted a Collection Policy. (Exhibit C, Collection Policy).

The Collection Policy requires signatory employers to make fringe benefit contributions on or

before the 20th day of the month following the month in which the work was performed. (Exhibit

C, Collection Policy, Section A.(1)).



                                                  7
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 8 of 15 PAGEID #: 8




       25.      Despite having an obligation to submit hours worked reports and remit

contributions to Plaintiffs, Karnak has failed or otherwise neglected to submit reports and remit

contributions to Plaintiffs for the period of November 2019 forward.

       26.      Karnak’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and therefore

Plaintiffs are entitled to delinquent contributions, liquidated damages, and accruing interest for the

period of November 2019 forward and reasonable attorney’s fees pursuant to ERISA § 502(g)(2),

29 U.S.C. § 1132(g)(2).

       27.      Plaintiffs are unable to calculate their damages under this Count until such time as

Karnak submits true and accurate reports of hours worked from November 2019 forward, or until

Plaintiffs conduct an audit of Karnak’s books and records.

                                             COUNT II

                  Breach of Contract & Failure to Remit Contributions/Reports
                                 LMRA § 301, 29 U.S.C. § 185

       28.      Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       29.      As a signatory contractor to the CBA, Karnak is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, DC Plan, Apprenticeship Fund, International Training Fund, and

the Advancement Program, in addition to other employee benefit funds. (Exhibit D; Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at ¶¶ 94, 97, 100, 104-105, Article

XX at ¶ 121).

       30.      The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). The Trust

Agreements require that employers remit contributions in accordance with the terms of the




                                                  8
     Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 9 of 15 PAGEID #: 9




applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II, Section 2; Exhibit B,

Health Fund Trust Agreement, Article II, Section 2).

       31.     Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted a Collection Policy. (Exhibit C, Collection Policy).

The Collection Policy requires signatory employers to make fringe benefit contributions on or

before the 20th day of the month following the month in which the work was performed. (Exhibit

C, Collection Policy, Section A.(1)).

       32.     Despite having an obligation to submit hours worked reports and remit

contributions to Plaintiffs, Karnak has failed or otherwise neglected to submit reports and remit

contributions to Plaintiffs for the period of November 2019 forward.

       33.     Defendant’s actions are in violation of the CBA, Trust Agreement, and Collection

Policy, and Defendant is therefore liable for delinquent contributions, liquidated damages, interest,

attorney’s fees and costs pursuant to LMRA § 301, 29 U.S.C. § 185.

       34.     Plaintiffs are unable to calculate their damages under this Count until such time as

Karnak submits true and accurate reports of hours worked from November 2019 forward, or until

Plaintiffs conduct an audit of Karnak’s books and records.

                                           COUNT III

                       Failure to Pay Liquidated Damages and Interest
                                ERISA § 515, 29 U.S.C. § 1145


       35.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       36.     As a signatory contractor to the CBA, Karnak is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program on or before the 20th day of the month following the month in


                                                 9
   Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 10 of 15 PAGEID #: 10




which the work was performed. (Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 76, Article

XIII at ¶¶ 101, 104, Article XIV at ¶ 105, Article XX at ¶ 122).

       37.        The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). Pursuant

to the authority granted in the Trust Agreements, the Pension Plan Trustees and Health Fund

Trustees adopted a Collection Policy. (Exhibit C, Collection Policy). The Collection Policy

requires signatory employers to make fringe benefit contributions on or before the 20th day of the

month following the month in which the work was performed. (Exhibit C, Collection Policy,

Section A.(1)).

       38.        The Collection Policy provides that in the event a signatory employer is delinquent

in contributing to the fringe benefit funds and the matter is referred to counsel for collection, the

employer is obligated to pay liquidated damages of 20% of the amount of the unpaid contributions,

along with simple interest at the rate of 1% per month on the unpaid contributions, beginning from

the due date, plus attorney’s fees and court costs. (Exhibit C, Collection Policy, Sections C, D).

       39.        The Collection Policy further provides that in the event an audit of a signatory

employer’s payroll records reveals that the amount contributed by the employer was at least 5%

less than the amount due and owing, the employer will be responsible for the full expenses of the

audit. (Exhibit C, Collection Policy, Section F).

       40.        Under the terms of the Collection Policy and 29 U.S.C. §1132(g), Defendant is

liable to Plaintiffs for all unpaid contributions, liquidated damages, interest, audit expenses, and

attorney’s fees and costs.




                                                  10
   Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 11 of 15 PAGEID #: 11




        41.      As a result of the late payment of contributions due for the months of August,

September, and October 2019, Defendant is liable for liquidated damages and interest in an amount

of not less than $1,067.67.

        42.      Additionally, Defendant has failed or otherwise neglected to remit contribution

payments for work performed in November 2019 forward, thereby rendering the contributions

delinquent. Liquidated damages and interest due for these work months will be calculated at the

earlier of the receipt of the contributions, or Plaintiffs’ dispositive motion or trial.

        43.      Defendant’s actions are in violation of ERISA § 502, 515, 29 U.S.C. § 1132, 1145,

and Defendant is therefore liable for liquidated damages and interest pursuant to ERISA §

502(a)(3), 29 U.S.C. §1132(a)(3).

                                             COUNT IV

              Breach of Contract & Failure to Pay Liquidated Damages and Interest
                                 LMRA § 301, 29 U.S.C. § 185

        44.      Plaintiffs reallege each averment set forth above as if fully rewritten herein.

        45.      As a signatory contractor to the CBA, Karnak is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program on or before the 20th day of the month following the month in

which the work was performed. (Exhibit E, Southwest Carpenters’ CBA, Article XI at ¶ 76, Article

XIII at ¶¶ 101, 104, Article XIV at ¶ 105, Article XX at ¶ 122).

        46.      The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). Pursuant

to the authority granted in the Trust Agreements, the Pension Plan Trustees and Health Fund

Trustees adopted a Collection Policy. (Exhibit C, Collection Policy). The Collection Policy



                                                   11
   Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 12 of 15 PAGEID #: 12




requires signatory employers to make fringe benefit contributions on or before the 20th day of the

month following the month in which the work was performed. (Exhibit C, Collection Policy,

Section A.(1)).

        47.       The Collection Policy provides that in the event a signatory employer is delinquent

in contributing to the fringe benefit funds and the matter is referred to counsel for collection, the

employer is obligated to pay liquidated damages of 20% of the amount of the unpaid contributions,

along with simple interest at the rate of 1% per month on the unpaid contributions, beginning from

the due date, plus attorney’s fees and court costs. (Exhibit C, Collection Policy, Sections C, D).

        48.       The Collection Policy further provides that in the event an audit of a signatory

employer’s payroll records reveals that the amount contributed by the employer was at least 5%

less than the amount due and owing, the employer will be responsible for the full expenses of the

audit. (Exhibit C, Collection Policy, Section F).

        49.       Under the terms of the Collection Policy and 29 U.S.C. §1132(g), Defendant is

liable to Plaintiffs for all unpaid contributions, liquidated damages, interest, audit expenses, and

attorney’s fees and costs.

        50.       As a result of the late payment of contributions due for the months of August,

September, and October 2019, Defendant is liable for liquidated damages and interest in an amount

of not less than $1,067.67.

        51.       Additionally, Defendant has failed or otherwise neglected to remit contribution

payments for work performed in November 2019 forward, thereby rendering the contributions

delinquent. Liquidated damages and interest due for these work months will be calculated at the

earlier of the receipt of the contributions, or Plaintiffs’ dispositive motion or trial.




                                                   12
   Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 13 of 15 PAGEID #: 13




       52.      Defendant’s actions are in violation of CBA, Trust Agreement, and Collection

Policy, and Defendant is therefore liable for liquidated damages and interest pursuant to LMRA §

301, 29 U.S.C. § 185.

                                             COUNT V

                                Order Compelling Payroll Audit
                          ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E)

       53.      Plaintiffs repeat and reallege the allegations set forth in the above paragraphs as if

fully rewritten herein.

       54.      As a signatory contractor to the CBA, Karnak is obligated to submit hours worked

reports and remit contributions based upon the number of hours worked by covered employees, to

the Pension Plan, Health Fund, Annuity Plan, Apprenticeship Fund, International Training Fund,

and the Advancement Program, in addition to other employee benefit funds. (Exhibit D; Exhibit

E, Southwest Carpenters’ CBA, Article XI at ¶ 75, Article XIII at ¶¶ 94, 97, 100, 104-105, Article

XX at ¶ 121).

       55.      The Trust Agreements are incorporated by reference in the CBA. (Exhibit E,

Southwest Carpenters’ CBA, Article XI at ¶¶ 77-78, Article XIII at ¶¶ 96, 99, 100, 104). The Trust

Agreements require that employers remit contributions in accordance with the terms of the

applicable CBA. (Exhibit A, Pension Plan Trust Agreement, Article II, Section 2; Exhibit B,

Health Fund Trust Agreement, Article II, Section 2).

       56.      Pursuant to the authority granted in the Trust Agreements, the Pension Plan

Trustees and Health Fund Trustees adopted a Collection Policy. (Exhibit C, Collection Policy).

The Collection Policy provides that Defendant may be subjected to payroll audits as may be

deemed appropriate. (Exhibit C, Collection Policy, Section E).




                                                 13
   Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 14 of 15 PAGEID #: 14




       57.       Plaintiffs have no way of verifying, absent an audit, the number of hours worked

and wages paid to Defendant’s employees from and after November 2019. Therefore, Plaintiffs

have no way of ascertaining the precise amount owed in delinquent contributions, late fees, and

interest for work performed during that time period.

       58.       In accordance with the terms of the CBA and Trust Agreements, Plaintiffs are

entitled to an order compelling Defendant to submit to a payroll audit pursuant to ERISA §

502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E).

       WHEREFORE, Plaintiffs demand the following relief against Defendant:

       A.        Judgment against Defendant requiring Defendant to submit to a payroll audit to

determine the amounts due and owing to Plaintiffs;

       B.        Judgment in favor of Plaintiffs and against Defendant for unpaid and delinquent

contributions owed by Defendant for the period of November 2019 to the present, in an amount to

be determined;

       C.        Judgment on behalf of Plaintiffs and against Defendant for interest and liquidated

damages on delinquent for the period of October 2019 and earlier, in an amount to be determined,

but not less than $1,067.67;

       D.        Judgment on behalf of Plaintiffs and against Defendant for interest and liquidated

damages on delinquent contributions for the period November 2019 to the present, plus any

additional interest accrued at the time of an entry of judgment, in an amount to be determined;

       E.        Judgment on behalf of Plaintiffs and against Defendant in the amount of unpaid

contributions which should accrue during the pendency of this action, as provided under ERISA §

502(g), 29 U.S.C. § 1332 (g)(2)(A);




                                                 14
      Case: 1:20-cv-00274-TSB Doc #: 1 Filed: 04/08/20 Page: 15 of 15 PAGEID #: 15




          F.   Judgment on behalf of Plaintiffs and against Defendant for accumulated interest

and liquidated damages on unpaid contributions which should accrue during the pendency of this

action;

          G.   Judgment against the Defendant for audit expenses, in accordance with the terms

of the Collection Policy;

          H.   An award of attorney’s fees and costs incurred in connection with the collection of

the unpaid amounts as provided for by the terms of the CBA, Trust Agreements, Collection Policy,

and ERISA § 502(g), 29 U.S.C. § 1132(g)(2)(D);

          I.   An Order retaining jurisdiction over this cause pending compliance with all Orders;

and

          J.   Any other legal or equitable relief which the Court deems just as provided for under

ERISA § 502(g), 29 U.S.C. § 1132(g)(2)(E).

                                             Respectfully submitted,

                                             LEDBETTER PARISI LLC

                                             /s/ Stephen P. Nevius
                                             Stephen P. Nevius (OH #0092598)
                                             Thomas R. Kendall (OH #0080996)
                                             5078 Wooster Rd., Suite 400
                                             Cincinnati, OH 45226
                                             (937) 619-0900 (ph)
                                             (937) 619-0999 (fax)
                                             snevius@fringebenefitlaw.com
                                             tkendall@fringebenefitlaw.com
                                             Attorney for Plaintiffs




                                                15
